Citation Nr: 1813678	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-10 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle condition.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel 







INTRODUCTION

The Veteran had active service from July 1958 to June 1961.  The Veteran claimed service in the Republic of Vietnam in January 1961.  However, in November 2011, VA determined that there was no indication that the Veteran served in country.  After reviewing the evidence of record, the Board concludes that the Veteran did not serve during the Vietnam era, which is defined as February 28, 1961, to May 7, 1975, for Veterans who served in the Republic of Vietnam during that period; otherwise August 5, 1964, to May 7, 1975.  See 38 C.F.R. §3.2(f).  

This appeal is before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A Board hearing was scheduled for October 2017.  The Veteran did not report for his scheduled hearing, nor did he submit a request for postponement.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence of record fails to indicate that the Veteran has a currently-diagnosed right ankle condition.

2.  The evidence of record fails to indicate that the Veteran has a left ankle condition that is related to or a result of active duty service, or diagnosed within one year after separation from active duty service.



CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle condition have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.305, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding. 

The Board notes that a VA medical opinion was not provided in this case relating to the Veteran's claim for entitlement to service connection for a bilateral ankle condition.  However, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  To that end, aside from his own statements, the Veteran has not provided any medical evidence suggesting that any bilateral ankle condition addressed herein is etiologically-related to his period of active service.  Additionally, the evidence of record is silent for any diagnosis of the right ankle.  As such, the Veteran's reports of symptoms alone are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Further, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Service Connection

The Board notes that, in August 2011, the Veteran claimed entitlement to service connection for a left ankle condition.  In November 2013, the Veteran submitted a Notice of Disagreement and a statement that his right ankle condition was a result of strain during his active duty service. In December 2013, the Veteran resubmitted his Notice of Disagreement, correcting the form and statement to indicate that it is his left ankle that causes him discomfort.  The March 2013 Statement of the Case addressed both the right and left ankle.  As such, the Board will also address both ankles.  Ultimately, the Veteran contends that he suffers from ankle disabilities related to injuries sustained his period of active duty service.  

To that end, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).

Turning to the evidence of record, service treatment records show that the Veteran sustained a right ankle sprain in April 1959 while running.  As a result, the Veteran's ankle was placed in a cast and he was placed on a medical profile for two weeks.  The Veteran's service treatment records are silent as to any left ankle injury, symptoms, or diagnosis.

In April 1961, the Veteran's underwent a medical examination in anticipation of his separation from active duty service.  At that time, he stated that he was in excellent health and that he was not experiencing swollen or painful joints, arthritis, nor foot trouble.  Thus, with respect to the documented right ankle sprain, such injury appears to have been acute and transitory and to have resolved prior to discharge from active duty service.  

VA post-service clinical records begin in 1996.  In May 2004, these records show that the Veteran's gait was strong and steady.  A June 2006 entry notes that the Veteran was not experiencing joint issues.  In October 2010, the Veteran reported that he was doing well except for back pain.   

Indeed, VA treatment records reflect multiple notations of chronic joint pain, arthritis, osteoarthritis and degenerative joint disease (DJD), beginning in May 2006 and continuing to September 2013.  For the most part, these notations do not specifically identify the location of the Veteran's discomfort, although the Veteran makes numerous complaints regarding low back, neck, shoulder, elbow, and knee pain.  Significantly, the Veteran's VA treatment records are silent for any specific ankle pain or condition until August 2013.  In response to complaints of left ankle discomfort, the Veteran's ankle was examined, and the physician determined that there were mild, likely post-traumatic, degenerative changes noted at the ankle joint with a subchondral cyst in the taler dome on the medial aspect.  There was no evidence of fracture, dislocation, or an osseous mass lesion.  The soft tissues were unremarkable for soft tissue swelling or other pathology.  The Veteran's VA treatment records are silent as to any right ankle condition.

The Veteran has also submitted several statements in support of his claim.  In November 2011, the Veteran stated that he sustained multiple injuries, to include ankle injuries, while serving on active duty.  He stated that he was in Vietnam in January 1961 with a detachment of Rangers and engineers to build two microwave towers.  Also in November 2011, the Veteran stated that he served as an advisor, that he worked at the embassy in Saigon, and that his pain and injuries are a result of his active duty service.  

In December 2013, the Veteran stated that his left ankle condition is a result of strain he experienced from a parachute jump while serving on active duty.  Following the injury, his assignment as a Radar Operations Technician was sedentary and, therefore, did not require him to be placed on a light duty profile.  He added that since his separation from active duty, his left ankle has been a constant source of pain and discomfort; and that it is stiff and does not work properly.  Notably, this statement was originally submitted in relation to the Veteran's right ankle.   

In August 2014, the Veteran submitted a Congressional Inquiry, which was then provided to the Board.  In conjunction with this inquiry, the Veteran stated that he was diagnosed with osteoarthritis and that he had ankle pain.

Here, the evidence of record does not show a diagnosis of a right ankle condition.  Although the Veteran claims to be experiencing pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Court has specifically disallowed service connection where there is no present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of a current clinical diagnosis, service connection for a right ankle condition must, therefore, be denied.  

Turning to the Veteran's claim for a left ankle condition, VA treatment records indicate mild, degenerative changes to the left ankle.  

In regard to presumptive service connection under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), to the extent that the Veteran has a diagnosed left ankle condition that may be considered the presumptive disease "arthritis," the evidence of record must indicate that the Veteran's left ankle condition manifested to a degree of 10 percent within one year following discharge from service.  The Veteran claims that he has experienced constant ankle pain since his separation from active duty service.  Despite this contention, however, the Board emphasizes that the Veteran did not begin to seek medical care for any ankle condition until 2013, when his left ankle was x-rayed and examined, nearly fifty years after his period of active duty service.  This is evidence that weighs against the Veteran's claim. See Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  Without any competent or credible lay or medical evidence of left ankle symptoms over the fifty-year time period from service discharge until the 2013 diagnosis, there is no basis to award service connection the left ankle disability based on chronicity or continuity of symptomatology under the provisions of 38 C.F.R. § 3.303(b).   

As to the second criterion for direct service connection, the Veteran must show an in-service incurrence of a disease or injury.  As noted previously, his service records are silent for any left ankle injury, symptoms, or diagnosis.  Thus, the Veteran has failed to show an in-service incurrence of a disease or injury that is related to any current left ankle condition.

Concerning the third criterion for entitlement to service connection, the Veteran contends that there is a causal relationship between his purported bilateral ankle condition and his active duty service.  The evidence of record is silent for any medical evidence to establish a nexus between a bilateral ankle condition and the Veteran's service.  With regard to the Veteran's statements, in which he attributes his claimed condition to his active duty service, the Veteran is competent to report ankle pain.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, the Veteran has not shown that he is competent (meaning medically trained) to make a complex medical determination involving the etiology of his purported bilateral ankle condition.  See Jandreau.  As such, the evidence of record lacks any probative evidence suggesting that the Veteran's bilateral ankle condition is etiologically-related to the Veteran's active duty service.  Thus, the third criterion necessary for entitlement to service connection is not met.  

In considering the Veteran's lay statements of multiple injuries to his ankles that have not been documented, the Board must consider the places, types, and circumstances of the Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence, and any provisions required law.  See 38 U.S.C. § 1154.  The Veteran contends that he served as an Airborne Infantryman who, in relation to this position, completed frequent parachute jumps.  The Veteran's DD-214 Report of Transfer or Discharge indicates that the Veteran served a Light Weapons Infantryman.  The Veteran submitted statements explaining that he was an Airborne Infantryman.  A complete review of the record, to include the service records, fails to support this contention.  Thus, the Board has considered the places, types, and circumstances of the Veteran's service as a Light Weapons Infantryman, as evidenced by his service record.  

In summation, the most probative evidence is against a finding that the Veteran's claimed condition was caused or aggravated during his period of active duty.  As such, the Board finds that the evidence weighs against a finding that the Veteran's bilateral ankle condition is related to service.

For all the reasons set forth above, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for a bilateral ankle condition is not warranted.


ORDER

Service connection for a bilateral ankle condition is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


